DETAILED ACTION
	This action is a First Action Allowability Notice.  Claims 1-13 had been cancelled in a prior submittal.  Therefore, claims 14-17 are currently pending in the application and are considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14-17 are allowed.  The following is an examiner’s statement of reasons for allowance:
the recitation in claim 14 of a tensioner comprising an external piston with an open end and a closed end, arranged coaxially within the cylindrical bore of a housing, with an internal piston received within the hollow interior of the external piston, an external piston spring placed within the hollow interior of the external piston, with a first end contacting the internal surface of the closed end of the external piston and a second end contacting an end of the internal piston, an internal piston spring placed with in the cylindrical bore of the housing, with the first end in contact with an end of the internal piston, and the second end in contact with the fixed sleeve, in conjunction with the other limitations of claim 14, is neither disclosed nor suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T REESE whose telephone number is (571)270-5794.  The examiner can normally be reached on M-F 7:30 AM- 5:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/R.T.R/Examiner, Art Unit 3654